          Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

ZAGARUYKA & ASSOCIATES,                      )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )          Case No. CIV-18-697-G
                                             )
HEALTHSMART BENEFIT                          )
SOLUTIONS INC. d/b/a                         )
HEALTHSMART,                                 )
                                             )
      Defendant.                             )


NATIONAL UNION FIRE                          )
INSURANCE COMPANY OF                         )
PITTSBURGH, PA,                              )
                                             )
      Counterclaimant,                       )
                                             )
v.                                           )
                                             )
ASHLEY ZAGARUYKA,                            )
individually and d/b/a                       )
ZAGARUYKA & ASSOCIATES,                      )
                                             )
      Counterclaim Defendant;                )
                                             )
and                                          )
                                             )
CAROL PROCTOR,                               )
                                             )
      Counterclaim Defendant.                )

                                        ORDER

      On June 25, 2020, a hearing was held by the Court regarding the possible imposition

of sanctions due to Plaintiff Zagaruyka & Associates’ repeated failure to file a disclosure

statement in contravention of the Court’s orders and applicable rules. See Doc. No. 82.
           Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 2 of 7




Upon consideration of counsel’s argument, and having reviewed the case record, the Court

rules as set forth herein.

   I. Entity Disclosure Statement and the Court’s Order to Show Cause

           A. Background

       Federal Rule of Civil Procedure 7.1 requires any “nongovernmental corporate

party” to file a disclosure statement as prescribed by that Rule “with its first appearance,

pleading, petition, motion, response, or other request addressed to the court,” and to file a

supplemental statement if any required information changes. Fed. R. Civ. P. 7.1(a), (b).

In addition, this Court’s Local Civil Rules require that any party formed as a limited

liability company or partnership file a similar disclosure statement “concurrently with its

first filing in the case.” LCvR 7.1.1.

       The plaintiff in this matter, Zagaruyka & Associates (“Z&A”), identified itself as a

“recruiting firm owned and operated by Ashley Zagaruyka.” Pet. ¶ 1 (Doc. No. 1-2).

Following removal of the case to this Court, attorney Jacque Pearsall entered an appearance

as counsel for Z&A on October 30, 2018, see Doc. No. 12, and Z&A’s first responsive

pleading was filed that same date, see Doc. No. 13. As of February 4, 2020, however, the

docket reflected that Z&A had not filed an entity disclosure statement. Accordingly, the

Court ordered Z&A to file its disclosure statement “as prescribed by Federal Rule of Civil

Procedure and/or Local Civil Rule 7.1.1” within seven days of that date. See Order of Feb.

4, 2020 (Doc. No. 66) at 2. No disclosure statement or other relevant filing was submitted

by Z&A.




                                             2
          Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 3 of 7




       On April 30, 2020, the Court directed Z&A “to SHOW CAUSE in writing, within

seven days of the filing of this order, why [it] should not be sanctioned for failing to comply

with Federal Rule of Civil Procedure 7.1(b)(1), Local Civil Rule 7.1.1, and this Court’s

Order of February 4, 2020.” Order of Apr. 30, 2020 (Doc. No. 77) at 3. Again, Z&A failed

to respond to the Court’s Order or request an extension of time to do so.

          B. The June 25, 2020 Hearing

       The Court set the matter for a hearing on June 25, 2020, and instructed that Z&A’s

counsel, “as well as a representative for [Z&A],” “shall appear in person.” Order of May

28, 2020 (Doc. No. 82) at 2. At no time did Z&A request relief from this Order or otherwise

indicate that it would not comply with the Court’s express directive.

       When the duly scheduled hearing commenced, Ms. Pearsall was present; however,

no representative for Z&A was in attendance. When questioned as to why Z&A had failed

to comply with the Court’s order to appear, Ms. Pearsall stated to the Court that she had

been unable to communicate with her client. When questioned about the failure to file a

disclosure statement, as well as the failure to respond to the Court’s express order to do so

and to show cause, Ms. Pearsall answered that she believed that she had complied with the

Court’s order because she submitted a letter to opposing counsel in 2019 that included

Z&A’s initial discovery disclosures under Federal Rule of Civil Procedure 26.

   II. Discussion

          A. Zagaruyka & Associates’ Failure to Appear

       Although Z&A’s affirmative claims have been dismissed, judgment has not been

entered on those claims, and Z&A remains a party to this lawsuit. The Court’s Order


                                              3
           Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 4 of 7




expressly required a representative from Z&A to appear at the hearing, and that Order was

not complied with.

        At the hearing, Ms. Pearsall stated that she had left messages for Ashley Zagaruyka

regarding the Order but indicated that they had not directly communicated. In addition,

the Court as of yet has not directed a proceeding to specifically address Z&A’s failure to

appear on June 25, 2020, and the possibility of sanctions thereon. Accordingly, the Court

shall refrain from sanctioning Z&A herein but is not foreclosed from doing so at a later

date.

           B. Counsel’s Failure to Comply with Court Orders and Applicable Rules

        As announced at the hearing, the Court finds that there was no justification for Ms.

Pearsall’s willful failure to comply with the directives of the Rules and of this Court and

that sanctions are warranted. Ms. Pearsall disregarded the express order of the Court and

failed to comply with applicable rules of civil procedure. When directed to show cause

why sanctions should not be issued, Ms. Pearsall ignored that order as well. Then, at the

hearing, Ms. Pearsall explained that she has been attempting unsuccessfully to reach her

client regarding this lawsuit.

        While a communications breakdown could conceivably prevent Ms. Pearsall from

providing the substantive information required for a disclosure statement (though there was

no specific argument to that effect), there was no explanation offered as to why such a

breakdown prevented Ms. Pearsall from responding to the Court’s Orders in any way or

from seeking additional time to do so. Nor did Ms. Pearsall seek to withdraw from




                                             4
          Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 5 of 7




representation or otherwise inform the Court of any issues at any time prior to the June 25,

2020 hearing.

       When questioned at the hearing, Ms. Pearsall stated that she believed the

transmission of unrelated discovery correspondence—submitted last year to opposing

counsel and never filed with the Court—fulfilled the obligation to file a disclosure

statement. Aside from the fact that this excuse was not raised previously (despite orders

directing a response), Ms. Pearsall confuses the requirement under Rule 7.1 and Local Civil

Rule 7.1.1 that an entity disclose its ownership with the requirement under Rule 26(a)(1)

that every party make certain initial discovery disclosures. That confusion is unacceptable

in light of the requirement that an attorney be familiar with the Court’s rules and, moreover,

the fact that the Court’s orders cited and quoted from Rule 7.1 and Local Civil Rule 7.1.1.

                  1. The Court’s Inherent Authority

       “Federal courts possess certain inherent powers, not conferred by rule or statute, to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases.”

Goodyear Tire & Rubber Co. v. Haeger, 137 S. Ct. 1178, 1186 (2017) (internal quotation

marks omitted). “These powers are governed not by rule or statute but by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)

(internal quotation marks omitted); see also Hutchinson v. Hahn, No. 05-CV-453-

TCK(PJC), 2007 WL 2572224, at *5 (N.D. Okla. Sept. 4, 2007) (“This Court has the

inherent power to impose sanctions that are necessary to control and supervise its own




                                              5
           Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 6 of 7




proceedings, promote judicial efficiency, deter frivolous filings, and respond to abusive

litigation practices.”).

       Courts are required to exercise their inherent powers “with restraint and discretion.”

Chambers, 501 U.S. at 44. “A primary aspect of that discretion is the ability to fashion an

appropriate sanction for conduct which abuses the judicial process.” Id. at 44-45. The

appropriate sanction generally “should be the least severe sanction adequate to deter and

punish” the offending party. White v. Gen. Motors Corp., 908 F.2d 675, 684 (10th Cir.

1990) (discussing Rule 11 sanctions); see also Farmer v. Banco Popular of N. Am., 791

F.3d 1246, 1259 (10th Cir. 2015).

                   2. Application of Sanctions to Attorney Pearsall

       As described above, Ms. Pearsall was provided both notice and a meaningful

opportunity to be heard on this matter. See Order of Feb. 4, 2020, at 2; Order of Apr. 30,

2020, at 2-3; Order of May 28, 2020, at 2. Further, Ms. Pearsall’s discovery-disclosure

explanation reflects, at a minimum, a failure to carefully review the Court’s written orders

and the Rules cited therein. The Court cannot find that Ms. Pearsall made a good-faith

effort to comply with the Court’s orders and the applicable rules.

       To gain admission to this Court, Ms. Pearsall was required to represent that she was

thoroughly familiar with the Court’s Local Rules and the Federal Rules of Civil Procedure.

Ms. Pearsall’s conduct in this case does not support this representation. And though “some

might see” a failure to file a disclosure statement “as a minor matter,” the continued failures

regarding the statement and the show-cause order “entail[] the willful disregard of several

of the Court’s orders.” Jacovetti Law, P.C. v. Shelton, No. 2:20-cv-00163-JDW, 2020 WL


                                              6
          Case 5:18-cv-00697-G Document 99 Filed 08/10/20 Page 7 of 7




1491320, at *5 (E.D. Pa. Mar. 27, 2020); see also id. at *2-3, *5-7 (imposing sanctions

upon attorney for conduct that included a failure to file a disclosure statement and a failure

to timely respond to the resulting order to show cause). The Court recognizes, however,

that there is no evidence of any pattern of misconduct and no indication that counsel’s

actions have resulted in significant delay or expense to other parties or the Court.

                                      CONCLUSION

       As outlined above, sanctions shall not be assessed against Plaintiff Zagaruyka &

Associates at this time.

       Pursuant to this Court’s inherent powers, and for good cause shown, Jacque Pearsall,

Esq., is SANCTIONED as follows:

       In light of Ms. Pearsall’s unjustified failure to comply with this Court’s orders and
       applicable rules, Ms. Pearsall is FORMALLY REPRIMANDED;

       Within 30 days of the date of this Order, Ms. Pearsall SHALL pay $500 to the Court
       Clerk for the United States District Court for the Western District of Oklahoma, to
       be designated for inclusion with the locally-administered, non-appropriated fund
       maintained by the court from attorney admissions fees; and

       Within 90 days of the date of this Order, Ms. Pearsall SHALL submit to Judge
       Goodwin a certification that she has completed six or more hours of continuing legal
       education programming, approved by the Oklahoma Bar Association, in the subject
       areas of legal ethics or federal civil litigation.

       IT IS SO ORDERED this 10th day of August, 2020.




                                              7
